Jones, J.
The propriety of appointing a receiver of the partnership effects is not disputed. The defendant, (one of the partners,) however, claims that the lease, fixtures and furniture of the coal-yard belong to his father, and should not be included in the receivership.
I think it improper on a motion for the appointment of a receiver, in partnership cases, for the court to undertake to determine what is partnership property as between the partners and third persons. If any such dispute should arise with reference to any particular property, the proper course to determine it is by an action, either against or in favor of the receiver.
A receiver must be appointed of all the partnership property and effects of the firm of-. The receiver to give security in the penal sum of $8000, with one surety; the surety to justify in $14,000. And it must be referred to Geó. W. Stevens to nominate a fit and suitable .person to be receiver, and take from him the above required security. The parties, plaintiff and defendant, must appear before said referee, and under his direction pay, set over, deliver and assign to the receiver all partnership property and effects, and all evidences of debt *614belonging thereto, and all books, papers and documents relating thereto or connected therewith.
Upon this reference the question as to the lease and fixtures and furniture may arise, when a proper disposition of it will undoubtedly be made by the referee, and any decision he may make, on the subject, can be reviewed by the court.